Title: From George Washington to Samuel Huntington, 10 June 1780
From: Washington, George
To: Huntington, Samuel



Sir
Springfield June 10th 1780

I beg leave to inform Your Excellency, that on Tuesday night the Enemy landed at Elizabeth Town point, with the principal part of their force, under the command of General Knyphausen—and proceeded the next morning into the Country till they were within half a mile of Springfield. In their march they were most spiritedly opposed by the Jersey Troops which formed the advanced Corps of the Army, and by such of the Militia as had an opportunity from their situation and the suddenness of the occasion to collect. The moment I received advice that the Enemy were out in force, I put the Army in motion and it reached the heights in the rear of Springfield on Wednesday afternoon. A pretty warm skirmishing was kept up through the day between

the Enemy & the light parties on our side, in which there is reason to believe the Enemy were a good deal galled. We have received intelligence which seems to be authentic—that Brigadier General Stirling was wounded in the thigh shortly after the debarkation. In the night they retired to Elizabeth Town point where they have remained ever since, having burnt in the course of the day, according to their common mode of warfare, a Meeting House & several Dwelling Houses & Barns. Their movements are a little mysterious—the design of them not easily to be penetrated. We can only form conjectures with respect to it.
The Militia have turned out with remarkable spirit and have hitherto done themselves great honor. I cannot precisely ascertain the loss we have sustained upon this occasion, but it is inconsiderable. I have the Honor to be with the most perfect respect & esteem yr Excellency’s Most Obedt servant

Go: Washington

